DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 

On page 12 of the argument, applicant argued: 

FIG. 1 and Section 3.3 of Jiang neither illustrate nor mention onboarding or any client- managed resources. Applicant has reviewed the rest of Jiang and finds no mention of onboarding or any client-managed resources. 
Consequently, Jiang does not anticipate claim 1 in that Jiang does not disclose "receiving input defining a target environment of the service, 
resources," as recited.


The examiner disagrees.  Applicant might have a narrow claim interpretation.  Under BRI, onboarding can be creation of services and client- managed resources can be application services/ images specified by ASP.  The examiner thus believes that claim 1 is fully anticipated by Jiang.  

The rest of the arguments from the applicant focus on the arguments of claim 1.  See explanation above. 


Allowable Subject Matter
Claims 2-8, and 11-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., SODA: a Service-On-Demand Architecture for Application Service Hosting Utility Platforms, 2003 (hereinafter Jiang).

As per claim 1, Jiang teaches: 

A system comprising: 
one or more processors; and 
a memory having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to set up at least part of a service on network resources that are operated and managed by a service provider by: 
receiving input defining a target environment of the service, wherein implementation of the target environment of the service requires onboarding of the at least part of the service from client-managed resources to the network resources (Jiang, , 3.3  SODA Daemon, Fig 1); 
accessing onboarding information stored in a database to identify one or more tasks to onboard the at least part of the service from the client- managed resources to the network resources  (Jiang, 3.3  SODA Daemon, Fig 1— an accessing step exists in order for SODA Daemon to download the service image from the location specified by the ASP); and 
causing execution of the one or more tasks to onboard the at least part of the service from the client-managed resources to the network resources (Jiang, 3.3  SODA Daemon, Fig 1—a causing step exists in order to bootstrap the virtual service node).

As per claim 10, see rejection on claim 1. 

As per claim 19, see rejection on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Gracia et. al. (US2017/0060633) (hereinafter Gracia).

As per claim 9, Jiang teaches: 
The system of claim 1 (see rejection on claim 1).

Jiang does not expressly teach:
wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks.


However, Gracia discloses: 
wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks (Gracia, [0048]).

Both Gracia and Jiang pertain to the art of compute task execution. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dependency graph because using graphs to model sequences is a common way of conveying information.  A PHOSITA would thus know to use Gracia’s method to model sequences.

As per claim 18, see rejection on claim 9. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLIE SUN/Primary Examiner, Art Unit 2196